In a summary proceeding to recover for alleged rent arrears, the tenant appeals, by permission, from an order of the Appellate Term of the Supreme Court for the Ninth and Tenth Judicial Districts, dated January 25, 1988, which affirmed an amended order and judgment of the District Court of the County of Nassau, First District (LaPera, J.), entered January 28, 1987, which denied his motion to vacate a *384judgment of the same court, entered July 5, 1978, upon his default in appearing.
Ordered that the order is affirmed, with costs.
The record amply supports the finding of the District Court that the tenant’s default was not excusable and that there was undue delay in moving for vacatur of the default (see, CPLR 5015 [a] [1]).
On the instant appeal, the tenant argues that the petition was defective in that it was improperly brought in the name of the landlord’s agent, i.e., the landlord’s attorney, rather than in the landlord’s name, in violation of RPAPL 721. There is ample authority in support of this argument (see, Sollar v Bloom, 91 Misc 2d 884; Zisser v Bronx Cigar Corp., 91 Misc 2d 1025; 1550 Broadway Assocs. v El-Pine Drinks, 96 Misc 2d 707; Cook v Escobar, 134 Misc 2d 1091; Gamliali v Tower of David, 94 Misc 2d 763; Oppenheim v Spike, 107 Misc 2d 55; see also, Isacsen v Williams, NYLJ, Aug. 23, 1984, at 13, col 2; White Plains Hous. Auth. v Wood, NYLJ, Nov. 23, 1988, at 26, col 1; but see, Rhodes v Shankle, 137 Misc 2d 1076). However, the Appellate Term properly concluded, contrary to the tenants’ further argument, that this defect does not implicate subject matter jurisdiction (see, Sollar v Bloom, supra, at 884; 1550 Broadway Assocs. v El-Pine Drinks, supra, at 709; see also, Baker v Latham Sparrowbush Assocs., 129 AD2d 667; CPLR 3211 [a] [3]). Accordingly, vacatur of the tenants’ default pursuant to the alternate ground contained in CPLR 5015 (a) (4) is not warranted (cf., Marine Midland Bank v Bowker, 89 AD2d 194, affd 59 NY2d 739). Mangano, P. J., Brown, Sullivan and Balletta, JJ., concur.